ORDER

PER CURIAM.
And now, this 24th day of May, 2005, the Petition for Allowance of Appeal is GRANTED IN PART, and the portion of the order of the Superior Court reimposing respondent’s original sentence is hereby VACATED pursuant to Commonwealth v. Ward, 524 Pa. 48, 568 A.2d 1242, 1244 (1990) (vacating and remanding for resentencing where Superior Court attempted to superimpose its judgment on trial court by directing sentence to be imposed; appellate court has no power to impose sentence, which is power to be exercised exclusively by trial court). The matter is REMANDED to the trial court for resentencing.